       Case 4:18-cv-06336-HSG Document 100 Filed 07/16/20 Page 1 of 2



 1   PSYCH-APPEAL, INC.
     Meiram Bendat (Cal. Bar No. 198884)
 2   8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3   Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4   mbendat@psych-appeal.com

 5   ZUCKERMAN SPAEDER LLP
     D. Brian Hufford (admitted pro hac vice)
 6   Jason S. Cowart (admitted pro hac vice)
     Shawn Naunton (admitted pro hac vice)
 7   Anant Kumar (admitted pro hac vice)
     Nell Z. Peyser (admitted pro hac vice)
 8   485 Madison Ave., 10th Floor
     New York, NY 10022
 9   Tel: (212) 704-9600
     Fax: (202) 822-8106
10   dbhufford@zuckerman.com
     jcowart@zuckerman.com
11   snaunton@zuckerman.com
     akumar@zuckerman.com
12   npeyser@zuckerman.com
13   Attorneys for Plaintiffs and the Putative Class
14                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
15                                    OAKLAND DIVISION
16
     JANE SMITH and JANE ROE, on behalf                Case No. 4:18-cv-06336-HSG
17   of themselves and all others similarly
     situated,
18
                        Plaintiffs,
19                                                     PLAINTIFFS’ NOTICE OF WITHDRAWAL
            v.                                         OF COUNSEL ANANT KUMAR AND
20                                                     [PROPOSED] ORDER PERMITTING
     UNITED HEALTHCARE INSURANCE
     CO. and UNITED BEHAVIORAL                         WITHDRAWAL
21
     HEALTH,
22
                        Defendants.
23

24

25

26

27

28
                                                                   PLS.’ NOTICE OF WITHDRAWAL OF COUNSEL &
                                                                                           [PROPOSED] ORDER
                                                                                     CASE NO. 4:18-cv-06336-HSG
       Case 4:18-cv-06336-HSG Document 100 Filed 07/16/20 Page 2 of 2



 1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2            PLEASE TAKE NOTICE that pursuant to Civ. L.R. 11-5(a), Anant Kumar hereby

 3   withdraws as counsel of record for Plaintiffs, Jane Smith and Jane Roe, on behalf of themselves

 4   and all others similarly situated (“Plaintiffs”), and requests to be removed from the service list in

 5   the above-captioned action. Plaintiffs will continue to be represented by D. Brian Hufford, Jason

 6   S. Cowart, Shawn Naunton, and Nell Z. Peyser of Zuckerman Spaeder LLP, and Meiram Bendat

 7   of Psych-Appeal, Inc. The withdrawal of Anant Kumar as counsel will not delay this action or

 8   prejudice any party.

 9
     Dated: July 15, 2020                          ZUCKERMAN SPAEDER LLP
10
                                                   /s/ Anant Kumar
11                                                 D. Brian Hufford (admitted pro hac vice)
                                                   Jason S. Cowart (admitted pro hac vice)
12                                                 Shawn Naunton (admitted pro hac vice)
                                                   Anant Kumar (admitted pro hac vice)
13                                                 Nell Z. Peyser (admitted pro hac vice)
14                                                 PSYCH-APPEAL, INC.
                                                   Meiram Bendat (Cal. Bar No. 198884)
15
                                                   Attorneys for Plaintiffs and the Putative Class
16

17

18

19            IT IS SO ORDERED.
20

21   Dated:          7/16/2020                     _____________________________________
                                                   HAYWOOD S. GILLIAM, JR.
22                                                 United States District Judge
23

24

25

26

27

28
                                                                    PLS.’ NOTICE OF WITHDRAWAL OF COUNSEL &
                                                                                            [PROPOSED] ORDER
                                                                                      CASE NO. 4:18-cv-06336-HSG
